Name: Commission Regulation (EC) No 1204/2001 of 19 June 2001 amending Regulation (EC) No 2789/98 derogating temporarily from Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  animal product
 Date Published: nan

 Avis juridique important|32001R1204Commission Regulation (EC) No 1204/2001 of 19 June 2001 amending Regulation (EC) No 2789/98 derogating temporarily from Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector Official Journal L 163 , 20/06/2001 P. 0013 - 0013Commission Regulation (EC) No 1204/2001of 19 June 2001amending Regulation (EC) No 2789/98 derogating temporarily from Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), and in particular Article 29(2) thereof,Whereas:(1) Commission Regulation (EC) No 2789/98(2), as last amended by Regulation (EC) No 2771/2000(3), grants a temporary derogation from Commission Regulation (EC) No 1445/95(4), as last amended by Regulation (EC) No 24/2001(5), on rules of application for import and export licences in the beef and veal sector.(2) In view of the general economic conditions applying to exports of beef and veal, certain conditions which have been temporarily relaxed, in particular as regards the period of validity of export licences with advance fixing of the refund and the application of Article 10(5) of Regulation (EC) No 1445/95 to products covered by CN code 0202, may be maintained. The period of validity of Regulation (EC) No 2789/98 should therefore be extended.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1The second paragraph of Article 2 of Regulation (EC) No 2789/98 is replaced by the following: "It shall apply to applications for export licences with advance fixing of the refund from the date of entry into force of this Regulation until 31 December 2001."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 347, 23.12.1998, p. 33.(3) OJ L 321, 19.12.2000, p. 34.(4) OJ L 143, 27.6.1995, p. 35.(5) OJ L 3, 6.1.2001, p. 9.